Citation Nr: 1729885	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic acid reflux.

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected obstructive sleep apnea (OSA).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 2008 to October 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Winton-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Service connection for chronic acid reflux was denied in the July 2011 rating decision.  The Veteran submitted a notice of disagreement in March 2012.  In response to a September 2012 statement of the case, the Veteran perfected his appeal in October 2012.

In a September 2012 rating decision, the RO increased the non-compensable initial rating for the Veteran's OSA to 50 percent, effective the day following the Veteran's separation from service.  As it is presumed that the maximum benefits allowed by law and regulation are sought, the claim remained in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue of entitlement to a higher initial evaluation remains on appeal.  

In his January 2014 notice of disagreement (NOD), the Veteran reported that he lost his job due to medical reasons.  The Board construed the NOD as a request for a TDIU.  See Rice v. Shineski, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for disability); see also Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999).  Therefore, the issue of entitlement to a TDIU is also on appeal before the Board.

On the October 2012 substantive appeal, the Veteran requested a hearing in connection with his claim.  However, he withdrew his request in a January 2015 statement.  Nevertheless, the RO scheduled the Veteran for a March 2016 Travel Board hearing, and the Veteran did not attend.  There are no other hearing requests or requests to reschedule of record; therefore, the Board deems his hearing request withdrawn.  See 38 C.F.R § 20.704 (d) (e).

Finally, in April 2016, the Board remanded the case to afford the Veteran a VA examination for further development; however, he failed to attend the examination.  In addition, the AOJ was ordered to develop and adjudicate the issues of the Veteran's entitlement to TDIU.  The case has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for chronic acid reflux, entitlement to an initial evaluation in excess of 50 percent for service-connected OSA, and TDIU.

In the 2016 remand, the Board required a VA examination to be provided to the Veteran to obtain an opinion on the nature and etiology of his chronic acid reflux.  The Veteran's service treatment records noted a diagnosis of gastroesophageal reflux disease (GERD) and treatment for this condition with various prescriptions including Prilosec, Omeprazole, Nexium, and Pantoprazole.  His private treatment records further showed gastroenteritis in January 2012 and March 2013, with abdominal pain and nausea in December 2013.  

Furthermore, the examination was to also address the Veteran's current symptomatology of his OSA to determine if a rating in excess of 50 percent was warranted.

The Board notes that the RO scheduled a March 10, 2017 examination with a VA-contracted examiner and the Veteran failed to appear.  Under 38 C.F.R. § 3.655, if a Veteran does not appear at a scheduled VA examination that is required to adjudicate an original claim, without good cause, the claim shall be rated based on the evidence of record. 

Notably, however, there is no record in VACOLS, the Veterans Benefits Management System, or Virtual VA that notice of the scheduled examination was sent to the Veteran.  In such circumstance, the Board finds that good cause has been shown to provide the Veteran an additional opportunity to present to an examination.  Indeed, the Board stresses the importance of having a thorough and contemporaneous medical examination in evaluating the current nature and severity of the Veteran's chronic acid reflux and OSA.  It is also noted that a veteran must cooperate in the development of the evidentiary record to its fullest extent, and the failure to cooperate may precipitate adverse action to the interests of the claims.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As such, the Board finds that the Veteran should be rescheduled for VA examinations to determine the etiology of his chronic acid reflex and the current symptomatology of his OSA.

Moreover, as previously noted, the issue of TDIU is warranted as it is part and parcel of the claim for an increased rating.  Rice, 22 Vet. App. at 453-54.  The AOJ, therefore, should develop and adjudicate the issue of the Veteran's entitlement to a TDIU in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (noting that "the Board's action on appeal in proceeding to decide a question that the AOJ had not decided raises the possibility that a claimant will be prejudiced by not having been afforded the full benefits of the "procedural safeguards").

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA medical records, to include any records from the Hampton VAMC for treatment since February 2015.

2.  Request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his chronic acid reflux and service-connected OSA.  In so doing, advise him that a VA Form 21-4142, Authorization and Consent to Release Information to the VA, is needed to request and obtain his records.

Ask that he complete an authorization/consent form for any identified medical provider, and return it to the AOJ.  Also advise him that he may submit any outstanding medical records that he has in his possession, if he so chooses.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Cedar Road Medical Associates.

3.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

4.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  Also afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of the TDIU claim.

5.  After completing the foregoing development, the AOJ should schedule the Veteran for an examination in order to determine the current severity of his sleep apnea.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination. All tests deemed necessary should be conducted and the results reported in detail.

Following a review of the claims file, the examiner should examine the Veteran.  The results of that examination should be reported in detail.  The examiner should report all signs and symptoms, including those necessary for evaluating the Veteran's sleep apnea under the rating criteria.  The examiner should specifically indicate whether the Veteran's sleep apnea causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed chronic acid reflux.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resorting to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as that any current disability manifested by chronic acid reflux had its clinical onset during service or is otherwise due to an event or incident of that service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider the service treatment records, showing a diagnosis and treatment for gastroesophageal reflux disease, and treatment for this condition with various prescriptions including Prilosec, Omeprazole, Nexium, and Pantoprazole; as well as the private treatment records showing gastroenteritis in January 2012 and March 2013, with abdominal pain and nausea in December 2013.  The examiner should also consider the Veteran's March 2012 NOD asserting that he still has this condition, and still receives prescription treatment for this condition.  Such consideration must be noted by the examiner.

7.  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and the occupational limitations associated with these conditions, without consideration of his age or non-service-connected disabilities.


8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


